Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on May 24, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner did not establish a serious search burden. This is not found persuasive because the restriction requirement stated that the structural configuration of the contact tips and power supply arrangement presents a burden and that the species are not obvious variants of each other based on the current record. The inclusion of the multiple species would require different search key word search strategies causing a burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zwayer et al. (US 2017/0225255) cited on IDS dated 11/21/2019 in view of Stol (US 4,447,703) cited on IDS dated 11/21/2019.
Regarding claim 1, Zwayer discloses a submerged arc welding torch (108, Fig. 2B, ¶0082), comprising: a first contact tip (318, Fig. 3) configured to transfer weld current and preheating current to the electrode wire (114, Fig. 3, ¶0099); a second contact tip (308, Fig. 3) configured to conduct the preheating current to the electrode wire (¶0099 ); an air-cooled first conductive body portion (304, Fig. 3, ¶0088, 0092, 0097) configured to receive the weld current and to conduct the weld current and the preheating current to the first contact tip (Fig. 3); an air-cooled second conductive body portion (312, Fig. 3) configured to receive the preheating current and to conduct the preheating current to the second contact tip (Fig.3, ¶0088, 0092, 0099); and an insulator (310, Fig. 3) coupled between the first conductive body portion and the second conductive body portion (¶0097, implicit). Although it is not explicitly disclosed that an insulator is coupled between the first and second conductive body portions, this is implicitly disclosed as it is essential for the correct working of the torch. 

    PNG
    media_image1.png
    556
    652
    media_image1.png
    Greyscale

Stol in the same field of endeavor discloses a similar welding torch (Fig. 2) comprising a first and second air-cooled conductive body portion (14 and 26, Fig. 2) separated by an insulator (28, “Preheating power supply 24 is connected between electrode contact tips 14 and 26, which are separated by a dielectric material 28”, Col. 2, lines 53-55, Fig. 28). 

    PNG
    media_image2.png
    382
    301
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the submerged arc welding torch of Zwayer with the insulator as taught by Stol for the purpose of providing insulation between the two contact tips to insure proper current flow. 
Regarding claim 2, Zwayer modified discloses the submerged arc welding torch as defined in claim 1. Zwayer further show, wherein the first conductive body portion (304) comprises a first power connector (denoted by “+” sign, Fig. 3) and the second conductive body portion (312) comprises a second power connector (denoted by “-“ and “+” signs, Fig. 3).
Regarding claim 3, Zwayer modified discloses the submerged arc welding torch as defined in claim 2. Zwayer further show wherein the first power connector and the second power connector are configured to be aligned in an axial direction of the first conductive body portion and the second conductive body portion (the aligned of the connectors is shown in Fig. 3).
Regarding claim 6, Zwayer modified discloses the submerged arc welding torch as defined in claim 1. Zwayer further  show an insulative wire liner (ceramic guide 314, Fig. 3) positioned within the second conductive body portion (312) and configured to prevent electrical contact between the electrode wire (114) and an inner bore of the first conductive body portion (¶0100, Fig. 3).
Regarding claim 7, Zwayer modified discloses the submerged arc welding torch as defined in claim 1. Zwayer detail wherein the first conductive body portion and the second conductive body portion are configured for cooling using cooling lines carrying air or water (¶0010, 0025-0026). However even though the torch has cooling lines, in the absent of providing the air or coolant, the he first conductive body portion and the second conductive body portion is configured for natural convection via circulated ambient air that can cool the gooseneck that contains the conductive body portions. 
Regarding claim 9, Zwayer modified discloses the submerged arc welding torch as defined in claim. Zwayer show wherein the insulator (312) comprises ceramic (Ceramic guide 314, Fig. 3, ¶0097). As discussed above, Stol discloses the insulator made of a dielectric material and since ceramic is an extremely effective dielectric, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the insulator taught by Stol for the purposed of providing nonconducting properties between the first and second first contact tips yielding predictable results. 
Regarding claim 10, Zwayer modified discloses the submerged arc welding torch as defined in claim 1. Zwayer further show wherein the preheating current is a voltage-controlled circuit (See at least ¶0018-0019).
Regarding claim 11, Zwayer modified discloses the submerged arc welding torch as defined in claim 1. Zwayer further show wherein the preheating current is a current-controlled circuit via power supply (302b, Fig. 3).
Regarding claims 12 and 16, Zwayer discloses a submerged arc welding torch (108, Fig. 2B, ¶0082), comprising: a first contact tip (318, Fig. 3) and a second contact tip (308, Fig. 3) configured to conduct the preheating current through a portion of an electrode wire being fed through the torch (¶0099 ); an air-cooled first conductive body portion (304, Fig. 3, ¶0088, 0092, 0097) configured to conduct the preheating current to the second contact tip (Fig. 3); an air-cooled second conductive body portion (312, Fig. 3) configured to receive the preheating current and to conduct the preheating current to the first contact tip (Fig.3, ¶0088, 0092, 0099); and an insulator (310, Fig. 3) coupled between the first conductive body portion and the second conductive body portion (¶0097, implicit). Although it is not explicitly disclosed that an insulator is coupled between the first and second conductive body portions, this is implicitly disclosed as it is essential for the correct working of the torch, one or more power supplies (302a, 302b, Fig. 3) configured to output the weld current and the preheating current to the submerged arc welding torch. 
Stol in the same field of endeavor discloses a similar welding torch (Fig. 2) comprising a first and second air-cooled conductive body portion (14 and 26, Fig. 2) separated by an insulator (28, “Preheating power supply 24 is connected between electrode contact tips 14 and 26, which are separated by a dielectric material 28”, Col. 2, lines 53-55, Fig. 28). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the submerged arc welding torch of Zwayer with the insulator as taught by Stol for the purpose of providing insulation between the two contact tips to insure proper current flow.
Regarding claim 13, Zwayer modified discloses the submerged arc welding torch as defined in claim 1. Zwayer further show, wherein the first conductive body portion (304) comprises a first power connector (denoted by “+” sign, Fig. 3) and the second conductive body portion (312) comprises a second power connector (denoted by “-“ and “+” signs, Fig. 3).
Regarding claim 17, Zwayer modified discloses the submerged arc welding system as defined in claim 16. , wherein the one or more power supplies (302a, 302b) are configured to execute at least one of a controlled voltage control loop or a controlled current control loop to control the preheating current (See at least ¶0018-0019).
Claims 8, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zwayer et al. (US 2017/0225255) in view of Stol (US 4,447,703) and in view of Justice (US 20070039935 A1).
Regarding claim 8, Zwayer modified  discloses the submerged arc welding torch as defined in claim 1. Zwayer does not expressly detail wherein the first conductive body portion and the second conductive body portion comprise copper.
Justice in the same field of endeavor discloses the use of copper studs (52a and 52b, Fig. 1) providing power from a power supply (4, Fig. 1) to a welding torch (20, Fig. 1). Since copper is commonly used for electrical power terminals, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second conductive body portions Zwayer to have copper electrical power terminals as taught by Justice for the purpose of providing power to the welding torch. 
Regarding claims 15, 18 and 20, Zwayer modified discloses the submerged arc welding torch as defined in claim. Zwayer show wherein the insulator (312) comprises ceramic (Ceramic guide 314, Fig. 3, ¶0097). As discussed above, Stol discloses the insulator made of a dielectric material and since ceramic is an extremely effective dielectric, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the insulator taught by Stol for the purposed of providing nonconducting properties between the first and second first contact tips yielding predictable results. 
	Zwayer does not expressly detail wherein the first conductive body portion and the second conductive body portion comprise copper.
Justice in the same field of endeavor discloses the use of copper studs (52a and 52b, Fig. 1) providing power from a power supply (4, Fig. 1) to a welding torch (20, Fig. 1). Since copper is commonly used for electrical power terminals, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second conductive body portions Zwayer to have copper electrical power terminals as taught by Justice for the purpose of providing power to the welding torch. 
Allowable Subject Matter
Claims 4-5, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Zwayer et al. (US 2017/0225255) and Stol (US 4,447,703) being the closes prior art fails to teach or suggest the connection configuration of the insulator as required of claims 4-5, 14 and 19. There are no obvious reasons to modify the prior to have the missing features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761